                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


PIERRE LAMAR TAYLOR,

                    Petitioner,                       Case No. 18-cv-11925
                                                      Hon. Matthew F. Leitman
v.

SONAL PATEL,1

               Respondent.
__________________________________________________________________/

     ORDER DENYING MOTION FOR RECONSIDERATION (ECF No. 19)

       Petitioner Pierre Lamar Taylor is a state prisoner in the custody of the

Michigan Department of Corrections. On June 18, 2018, Taylor, through counsel,

filed a petition for a writ of habeas corpus in this Court pursuant to 28 U.S.C. § 2254.

(See Pet., ECF No. 1.) On March 30, 2020, the Court entered an order denying

Taylor’s habeas petition and granting him a limited certificate of appealability. (See

Order, ECF No. 17.) Taylor has now filed a timely motion for reconsideration

seeking to expand the certificate of appealability. (See Mot. for Reconsideration,

ECF No. 19.)



1
  The proper respondent in a habeas case is the state officer having custody of the
petitioner. See Rule 2, Rules Governing Section 2254 Cases. The warden of Taylor’s
present place of incarceration is Sonal Patel. The Court therefore amends the case
caption to substitute Sonal Patel as the Respondent.
      Local Rule 7.1(h)(3) sets forth the standard for reconsideration:

            Generally, and without restricting the Court’s discretion,
            the Court will not grant motions for rehearing or
            reconsideration that merely present the same issues ruled
            upon by the Court, either expressly or by reasonable
            implication. The movant must not only demonstrate a
            palpable defect by which the Court and the parties and
            other persons entitled to be heard on the motion have been
            misled but also show that correcting the defect will result
            in a different disposition of the case.

E.D. Mich. LR 7.1(h)(3).

      Taylor has not persuaded the Court that it erred in limiting the certificate of

appealability. Accordingly, IT IS HEREBY ORDERED that his Motion for

Reconsideration (ECF No. 19) is DENIED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: April 14, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 14, 2020, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         2
